RODRIGUEZ V. CRAWFORD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-011-CV





SOCORRO RODRIGUEZ	APPELLANT



V.



CRAWFORD AND COMPANY	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant’s brief was originally due May 30, 2006.  We granted a motion for extension of time to file appellant’s brief until July 5, 2006 and denied a second motion for extension of time on August 1, 2006.  Appellant then informed this court that she had found counsel to represent her.  Accordingly, on August 23, 2006, we sent appellant a letter stating that on or before September 5, 2006, her counsel should file a motion on her behalf requesting additional time to file a brief and that if such a motion was not filed, the appeal may be dismissed for want of prosecution.  
See
 
Tex. R. App. P.
 10.5(b), 38.8(a)(1), 42.3(b).  We also stated that appellant’s counsel should file a notice of representation with this court.  
See
 
Tex. R. App. P.
 6.1(c).

We have not received a motion from an attorney purporting to represent appellant, nor have we received any other response to our letter.  Accordingly, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a)(1), 42.3(b).



PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: September 28, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.